Exhibit SECURITIES PURCHASE AGREEMENT PARK CITY GROUP, INC. SECURITIES PURCHASE AGREEMENT (as amended or supplemented from time to time, this "AGREEMENT"), dated as of January 12, 2009, between Park City Group, Inc., a Nevada corporation, with its principal offices at 3160 Pinebrook Rd, Park City, Utah 84098 (the “Company”) and the undersigned (the “Subscriber”). WITNESSETH: WHEREAS, the Company desires to issue, in a private placement subordinated promissory notes in an aggregate principal amount of up to One Million Five Hundred Thirty-Eight Thousand Two Hundred Forty Four Dollars ($1,538,244) in the form annexed hereto as Exhibit A (each a “NOTE” and, collectively, the “NOTES”), together with Three Hundred Forty-Four Thousand Two Hundred Seventy-Two (344,272) shares of the Company’s common stock (the “COMMON STOCK”); WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Subscriber, and the Subscriber shall purchase from the Company, a Note in the principal amount indicated on the signature page hereto together with such number of shares of the Company’s Common Stock based upon the number of shares of Series E Preferred Stock of Prescient (the “Series E Preferred Stock”) as are indicated on the signature page hereto (the “Shares”).The Notes and Shares will be issued in units each of which shall consist of a Note in the principal amount of $4,021.30 and 900 Shares (a “UNIT”) with a Unit being issued with respect to each share of Series E Preferred Stock.The Note and the Shares to be issued pursuant hereto are collectively referred to herein as the "SECURITIES"; and WHEREAS, the Company and the Subscriber are executing and delivering this Agreement in reliance upon an exemption from the registration requirements of the Securities Act of 1933, as amended (the “1933 ACT”) afforded by the provisions of Section 4(2), Section 4(6) and/or Regulation D ("REGULATION D") as promulgated by the United States Securities and Exchange Commission (the "COMMISSION") under the 1933 Act. NOW, THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement the Company and the Subscriber hereby agree as follows: 1.SUBSCRIPTION FOR SECURITIES. (a)Upon execution and delivery of this Agreement, and subject to the terms and conditions hereof, including the satisfaction of the conditions described in subsection (b) below, the Company shall deliver the original executed Note and the certificates for the Shares to the Subscriber, each registered in the name of the Subscriber, against receipt of an amount equal to one share of Series E Preferred Stock for each Unit which the Subscriber is subscribing. (b)Subscriber’s obligation to purchase the Note and the Shares is subject to the fulfillment (or written waiver by the Placement Agent) of each of the following conditions: (i)The representations and warranties of the Company contained in this Agreement shall be true and correct on and as of the date of such purchase; -1- (ii)The Company shall have performed and complied with all covenants, conditions and agreements required by this Agreement to be performed or complied with by them on or prior to the date of such purchase; (iii)There shall be in effect no injunction, writ, preliminary restraining order or any order of any nature directing that the transactions contemplated by this Agreement, including without limitation the purchase of the Note and the Shares,not be consummated as herein provided. 2.COMPANY REPRESENTATIONS, WARRANTIES AND COVENANTS. The Company represents and warrants to and agrees with Subscriber that, except as set forth in the Company's Form 10-K for the year ended June 30, 2008 and all periodic reports filed with the Commission thereafter (hereinafter referred to collectively as the "SEC REPORTS"), including the Company's Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2008 (the "FIRST QUARTER 2-Q") or as set forth on the disclosure schedule dated the date hereof delivered by the Company to the Subscriber (the “DISCLOSURE SCHEDULE”): (a)DUE INCORPORATION. The Company and each of its Subsidiaries is a corporation (or in the case of a Subsidiary the type of entity described in the Disclosure Schedule) duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation or organization and has the requisite corporate or other power to own its properties and to carry on its business as disclosed in the SEC Reports.
